CERTIFICATE The undersigned, William M. Tartikoff, Vice President of First Variable Rate Fund, Calvert Tax-Free Reserves, Calvert Social Investment Fund, Calvert Cash Reserves, The Calvert Fund, Calvert World Values Fund, Inc., Calvert Social Index Series, Inc., Calvert Impact Fund, Inc., Calvert SAGE Fund, and Calvert Variable Products, Inc., Calvert Variable Series, Inc. (singly, the "Fund" or collectively, the "Funds") hereby certifies that the following resolutions were unanimously adopted by the Independent Trustees/Directors of each Fund, and by all of the Trustees/Directors of each Fund, at meetings of the Board of Trustees/Directors of the Funds on September 13-15, 2011: resolved , that it is in the best interest of the Funds to purchase jointly with Calvert Investment, Inc., and its subsidiaries ("Calvert"), a Fidelity Bond of $13,000,000 ($75,000 deductible for the Covered Affiliates) from ICI Mutual Insurance Company for a premium of $76,000, and D&O/E&O professional liability coverage of $10,000,000 (maximum $250,000 deductible) from Chubb for a premium of $147,486, and $5,000,000 of D&O Excess over the $10,000,000 from Chubb (for Independent Trustees/Directors) for a premium of $40,500, exclusive of taxes, and an additional $5,000,000 of D&O Excess (for Independent Trustees/Directors) from Travelers for a premium of $ ; and further resolved , the officers of the Funds shall purchase additional fidelity bond coverage as required for increased assets, provided each Board is subsequently notified of the purchase; and further resolved , that having taken all relevant factors into consideration, including, but not limited to, the other parties named as insureds, the nature of the business activities of such other parties, the amount of the joint insurance bond, and the amount of the premium for such bond, the ratable allocation of premium among all the parties named as insureds, and the extent to which the share of premium allocated to the investment company is less than the premium such company would have had to pay if it had provided and maintained a single insurance bond, hereby determine that the allocation of premium and coverage among the Funds and Calvert be 60% to the Funds (allocated among the Funds based on average net assets) and 40% to Calvert for the Fidelity < Bond and for the first $10,000,000 of D&O/E&O coverage 40% to the Funds and 60% to Calvert; and further resolved , that the premium for the two $5,000,000 D&O Excess coverage policies for the Independent Trustees/Directors only shall be allocated 100% among the Funds; and FURTHER RESOLVED, that the premium expense attributable to coverage under the D&O/E&O for (i) the Calvert Social Index operations, (ii) acts as defined in Rule 461 (c) of the Securities Act of 1933 (willful misfeasance, bad faith, gross negligence or reckless disregard of the duties of office), and (iii) work for the Calvert Social Investment Foundation, be allocated entirely to the Covered Affiliates; and further resolved , that the Allocation Agreement attached to this memorandum be adopted; and further resolved , the officers of the Funds shall take all action necessary to carry out the above expressed intent of the Boards and shall make all necessary filings with the U.S. Securities and Exchange Commission. BOND STATEMENT October 27, 2011 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Fidelity Bonds Calvert Impact Fund, Inc.
